00498 -?
Order entered November 16, 2012




                                           In The
                                     Court of [ppeaI
                                    i tri t of gexa at aIla
                                     No. 05-12-01181-CV

                    MAYOR MIKE RAWLENGS, ET AL., Appellants

                                            V.

                      TIMOTEO F. GONZALEZ, ET AL., Appellees

                     On Appeal from the 191st Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. 12-09605-J

                                         ORDER

       The Court has before it appellees’ November 9, 2012 unopposed motion for extension of

time to file appellees’ brief. The Court GRANTS the motion and ORDERS appellees to file

their brief by December 12, 2012.



                                                    MOLLY
                                                    JUSTICE